COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §

                                                §
 IN RE: ERIC FLORES,                                            No. 08-08-00278-CR
                                                §
                                                          AN ORIGINAL PROCEEDING
                   Relator.                     §
                                                                  IN MANDAMUS
                                                §

                                                §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Eric Flores, has filed a pro se petition for writ of mandamus asking this Court to

order the Hon. Alma Trejo, Judge of the El Paso Criminal Court at Law No. 1, to allow him to

present, “non-frivolous legal claims in his writ of habeas corpus to challenge his illegal

confinement.”

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other

adequate remedy at law is available and (2) that the act he seeks to compel is ministerial. Dickens

v. Court of Appeals For Second Supreme Judicial Dist. of Texas, 727 S.W.2d 542, 548

(Tex.Crim.App. 1987). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). However, a so-called discretionary function may become ministerial when the facts and

circumstances dictate but one rational decision. Buntion v. Harmon, 827 S.W.2d 945, 948 n.2

(Tex.Crim.App. 1992).

       Based upon the petition and limited record provided to us, Flores has not established that he

does not have adequate remedies at law or that the acts he seeks to compel were ministerial. See
TEX .R.APP .P. 52.7. Therefore, Flores has failed to demonstrate he is entitled to the relief he has

requested. Accordingly, we deny mandamus relief.


October 16, 2008
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)